Citation Nr: 1603803	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for posttraumatic osteoarthritis of the right knee.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In this regard, an August 2007 rating decision originally adjudicated the instant matter; however, within one year of such decision, the Veteran submitted additional evidence in February 2008.  Therefore, his claim was readjudicated in the June 2008 rating decision.  38 C.F.R. § 3.156(b) (2015).  The Veteran subsequent perfected an appeal of the June 2008 rating decision.

In June 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In December 2012, the Board remanded the claims for further development and the case now returns for final appellate review. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through February 2014 and various private treatment records, which were considered by the Agency of Original Jurisdiction (AOJ), and a January 2016 Informal Hearing Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's posttraumatic osteoarthritis of the right knee is manifested by X-ray evidence of arthritis and the removal of the semilunar cartilage with objective evidence of painful motion, extension limited to no more than 5 degrees, and flexion limited to no more than 30 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, pain on movement, repetitive motion, or flare-ups, and does not result in recurrent subluxation, dislocation of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

2.  The Veteran's slight lateral instability of the right knee is contemplated in the separate 10 percent rating assigned for his post-operative lateral meniscectomy of the right knee. 

3.  The Veteran is service-connected for posttraumatic osteoarthritis of the right knee, rated as 20 percent disabling; and post-operative lateral meniscectomy of the right knee, rated as 10 percent disabling; his combined rating is 30 percent. 

4.  The Veteran is not precluded from securing or following all forms of substantially gainful employment due to his service-connected right knee disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for posttraumatic osteoarthritis of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2015). 

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2007 letter, sent prior to the initial unfavorable decision issued in June 2008, advised the Veteran of the evidence and information necessary to substantiate his increased rating and TDIU claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Furthermore, the AOJ provided additional notice in July 2008 that provided additional details on the method for assigning ratings and effective dates.   

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA, Social Security Administration (SSA), and identified private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in May 2007, February 2009, and February 2014 with respect to the issues decided herein.  The Board finds that the examinations and the February 2014 opinion in the aggregate are adequate to decide the issues as they are predicated on consideration of the Veteran's reports of his symptoms and limitations and clinical observations of his right knee disabilities that allow for application of the relevant rating criteria.  All examiners accurately summarized the history of injury to the right knee in service and the February 2014 examiner noted a review of the available service treatment records and post-service treatment records.  Additionally, the opinion by this examiner addressed the Veteran's capacity for substantially gainful employment with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board acknowledges the Veteran's report in his June 2008 notice of disagreement that the 2007 examiner did not properly measure the range of motion of the right knee, and the Board will consider this report in the assignment of appropriate probative weight.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations and/or opinion has been met. 

The Board further finds that there was substantial compliance with the December 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically, in December 2012, the Board remanded the claim in order to provide the Veteran the opportunity to identify private medical care providers and, thereafter, additional identified and authorized private records, as well as updated VA treatment records, were obtained.  The Veteran was provided an additional VA examination in February 2014 as directed.  Accordingly, the Board finds that there has been substantial compliance with the December 2012 remand directives and, therefore, no further remand is necessary.  See Stegall,  D'Aries, supra.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2012 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected right knee disability was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary to include obtaining identified medical records and providing an additional VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Increased Rating Claim

The Veteran served as a U.S. Army vehicle driver.  He contended in an April 2007 claim, a June 2008 notice of disagreement, and in testimony during a June 2014 Board hearing that his right knee disability is more severe than is contemplated by the current rating and that he is unable to work because of this disability. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's right knee disabilities are currently rated as follows: posttraumatic osteoarthritis as 20 percent disabling under the criteria of Diagnostic Codes 5010-5260 for arthritis resulting in limitation of flexion; and post-operative lateral meniscectomy as 10 percent disabling under the criteria of Diagnostic Code 5257 for slight lateral instability of the knee.  However, the issue before the Board only pertains to the propriety of the evaluation for his posttraumatic osteoarthritis. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

For traumatic arthritis, Diagnostic Code 5010 directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Diagnostic Codes for scars other than on the head, face, or neck provide a 10 percent rating for scars that are deep or cause limited motion if the scar area exceeds 39 square centimeters.  Higher ratings are warranted for scars exceeding 77 square centimeters.  A deep scar is one associated with underlying tissue damage.  A compensable rating is warranted if a scar is superficial and does not limit motion if the scar area is 929 square centimeters or greater.  A superficial scar is one not associated with underlying tissue damage.  A compensable rating is also warranted for superficial scars that are unstable or painful on examination.  Other scars may be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008). 

In October 2008, the scar regulations were amended effective October 23, 2008, to provide for evaluation of scars under Diagnostic Codes 7800-7802.  38 C.F.R. 
§ 4.118, effective October 23, 2008.  Diagnostic Code 7803 was eliminated. Id.  The provisions of Diagnostic Codes 7804-7805 remained essentially unchanged. Id.  The Board notes that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria. See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As the Veteran's claim was received in April 2007, the changes do not apply in this case.

VA outpatient treatment records since January 2005 showed a history of surgery to remove cartilage from the right knee during active service with the gradual onset and X-ray indications of degenerative arthritis of the knee joint.  Primary care clinicians prescribed pain medication.  In August 2006, the Veteran reported that the medication was no longer effective at controlling pain.  Although a licensed practical nurse noted the Veteran's report that his arthritis was "spreading" to other locations, there is no record of examination, testing, or diagnosis of rheumatoid arthritis or Lyme disease. 

Concurrent with the Veteran's claim for an increased rating for his right knee disability received by the RO in April 2007, the Veteran was evaluated for benefits by SSA.  In a disability questionnaire, the Veteran reported that he had worked after service in highway maintenance as a laborer, equipment operator, and supervisor until January 2007 when he voluntarily retired because of pain in multiple joints and his lumbar spine caused by rheumatoid arthritis; back, rib, wrist, and finger injuries; and reduced vision as a result of Lyme disease.  He reported that he had cartilage removed from both knees, wore braces on both knees, was unable to stand, walk, or sit for long periods of time, and was in constant pain such that he could no long perform the duties of his highway maintenance position.  He reported that he could drive an automobile, mow the lawn with a tractor, and perform activities of daily living but with aching pain in all joints.  

In May 2007, an orthopedic physician examined the Veteran for SSA and noted the Veteran's reports of pain in every joint in his body but concentrated in his back and knees.  He reported that he was able to perform household cleaning and dress himself.  On examination, the physician noted a normal gait and a 50 percent squat.  Although the Veteran used a cane, the physician noted that it was not medically necessary.  He noted a full range of motion of the knees and full muscle strength but some atrophy of the right leg muscles.  There was no joint effusion, inflammation, or instability.  An X-ray showed patellofemoral joint space narrowing and lateral chondrocalcinosis.  The physician found that the Veteran was limited in weight lifting, and sitting for walking for more than 6 hours in an eight hour workday.  A medical reviewer revised the opinion to limiting standing and walking to no more than two to three hours per eight hour workday.  SSA granted disability benefits for osteoarthrosis and related disorders, effective January 2007.  

In May 2007, a VA physician did not review the claims file but accurately summarized the circumstances of an injury to the right knee and a meniscectomy in service and the Veteran's report of knee pain, weakness, and stiffness since that time.  The physician noted that the Veteran was service-connected for right knee osteoarthritis and residuals of the surgery with a combined rating of 30 percent.  The Veteran reported daily pain at a level of 6 on a scale to 10 with flare-up pain after extended walking, standing, climbing stairs, or in cold weather.  The Veteran denied any history of dislocation, subluxation, or inflammatory arthritis.  On examination, flexion was to 90 degrees with extension to minus 5 degrees without decreased range of motion or function on repetition.  Ligaments were intact.  The physician referred to X-rays obtained in August 2006 that showed narrowing of the patellar joint compartment and diagnosed degenerative osteoarthritis.  Although the Veteran reported that this examiner did not ask him to flex his knee, the Board must assign some probative weight to the examiners observations and records in that he provided angular measurements of flexion and extension in as small as five degrees. 

The Virtual VA electronic claims file contains records of private primary and orthopedic care from October 2002 through February 2013 at intervals of approximately six months.  The paper file also contains several letters from the Veteran's attending private physicians.  An X-ray obtained in September 2004 showed tricompartment joint space narrowing and chondrocalcinosis.  The physician noted in September 2004 that it appeared the Veteran's knee pain from the cartilage repair was worsening.  In September 2006, the physician prescribed knee braces for both knees.  In March 2007, the primary care physician noted that the arthritis was severe, "almost to the point of needing a cane," and noted that a VA physician had prescribed opioid medication for pain which was becoming less effective.  The physician summarized the same findings in a letter dated in February 2008.  In July 2009, the attending private orthopedic physician inconsistently noted that the Veteran's pain was mild but provided injections.  In August 2009, the physician noted that the Veteran had no knee pain following the injection.  

Throughout the course of treatment from 2002 to 2009, the Veteran's physicians prescribed various medications to reduce inflammation and for pain in several joints including the right knee and in later years provided injections.  There was no diagnosis of rheumatoid arthritis or Lyme disease and no recommendation for surgical intervention.   

In February 2009, a VA physician did not review the claims file but accurately summarized the history of the Veteran's knee injury and surgery in service and the Veteran's report that he was able to function well for many years despite right knee pain until two years earlier when he could no longer climb stairs, walk, or stand for extended time.  He reported that he could drive an automobile but generally walked only to collect mail and now used a knee brace and cane.  He reported that he was able to use a computer and accomplish the daily activities of living but continued to use daily medication for pain. On examination, active range of flexion was to 30 degrees but passive flexion was to 90 degrees, decreasing to 70 degrees on repetition due to fatigue and stiffness.  Extension was to zero degrees in all tests. Medial and lateral ligaments were stable with no effusion or inflammation.  The physician noted a 7 inch scar on the lateral aspect of the right knee.  The physician noted that there was a marked decrease in active range of motion due to stiffness and fatigue. Although he did not assess the impairment from the loss of cartilage, the physician noted the Veteran's reports that his private physicians had told him that he had little remaining cartilage with bone on bone friction.  

In June 2011, September 2011, March 2012, and August 2012, the private orthopedic physician noted that the Veteran had been working hard at his home and experienced increased pain in all joints including the knees.  The physician provided another course of injections and continued to prescribe opioid pain medication.   However, the Veteran reported on each occasion that nothing relieved his joint pain, especially after exertion.  In letters in January and February 2013, the private primary care and private orthopedic physicians noted that the injections for chronic knee pain continued but that higher doses of medication were required and that the Veteran would eventually require surgery.  In a June 2013 statement, the Veteran's spouse of 35 years noted that she observed the Veteran experiencing constant knee pain that affected his balance and precluded activities with his grandchildren. 

During the June 2012 Board hearing, the Veteran testified that he had experienced instability of the right knee with falls and that his surgical scar was painful.  He testified that the previous VA examinations were inadequate because the examiners did not review the claims file including the SSA records and did not ask him to flex his knee during the examination.  He stated that he could no longer work because of reduced mobility and endurance and had difficulty providing daily care for his young grandchildren. 

VA outpatient treatment records through February 2014 showed that the Veteran was receiving ongoing pain medication management at a VA clinic for multiple joint arthritis.  In March 2013, a VA orthopedic physician noted the history of injury and surgery and the Veteran's report of knee swelling and buckling but no locking and severe pain on prolonged standing or walking.  On examination, the physician noted an antalgic gait and heavy weight bearing on the arms while using a brace and cane.  Range of motion was from 5 degrees extension to 95 degrees flexion with patellofemoral grinding.  An X-ray showed medial and joint space narrowing.  Starting in October 2013, the Veteran changed his primary care provider to the VA clinic and received several injections and pain medication management from the VA clinic providers.  

In February 2014, a VA physician noted a review of the claims file and accurately summarized the history of injury and surgery in service and post-service private and VA treatment with some incomplete relief from injections and the regular use of pain medication.  The Veteran continued to report constant knee pain and an inability to climb stairs, run, or walk or stand for extended time.  He reported that his right knee occasionally gave way while climbing stairs but denied any falls.  The Veteran reported that flare-ups did not further limit leg function.  On examination, the physician observed an antalgic gait and difficulty squatting.   Range of flexion was to 120 degrees with pain beginning at 100 degrees and extension to 5 degrees with pain beginning at the limit of extension.  The physician inconsistently noted no additional reduction in range of motion on repetition but then also indicated that there was additional loss of function due to less motion than normal, pain on movement, and swelling.  The physician noted no clinical instability, loss of muscle strength, ankylosis, locking, patellar subluxation or dislocation, or genu recurvatum of the knee.  The physician noted that the surgical scar was not painful or unstable or affected an area greater than 39 square centimeters.  

As a preliminary matter, the Board notes that the April 2007 original claim for an increased rating included both service-connected right knee disabilities: osteoarthritis and post-operative lateral meniscectomy residuals.  Service connection for the meniscectomy residuals was granted effective November 22, 1977 under Diagnostic Code 5257 which then, as now, addressed other impairment of the knee including recurrent subluxation and instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1977).  A 10 percent rating was assigned for slight impairment based in part on the Veteran's reports of occasional buckling of the knee and a VA examiner in February 1978 noted some anterior subluxation.   As noted above, X-rays obtained during the period of the appeal showed narrowing of the joint spaces suggesting degradation of the meniscus, and examiners found this a factor in the development of osteoarthritis in the joint.  

After much delay, in March 2014, the RO adjudicated this part of the April 2007 claim and denied a rating in excess of 10 percent.  Although the Veteran occasionally reported a feeling of instability and used a knee brace, the weight of clinical evidence during the appeal period is that no medial or lateral instability was observed on all VA examinations.  The period of time for the Veteran to file a notice of disagreement with the March 2014 decision has expired, and the issue is not before the Board on appeal.  

However, addressing the claim for an increased rating for osteoarthritis, the Board finds that the Veteran's slight lateral instability of the right knee is contemplated in the separate 10 percent rating assigned for his post-operative lateral meniscectomy of the right knee. 

The Board finds that a rating in excess of 20 percent for osteoarthritis of the right knee is not warranted under Diagnostic Codes 5003/5010, 5260, and 5261 for limitation of motion with X-ray indications of moderate to severe arthritis.  Most measurements of flexion and extension of the knee were from 5 to 90 degrees.  One examiner in February 2009 measured 30 degrees of active flexion (but with 90 degrees passive flexion decreasing to 70 degrees on repetition) and the most recent examiner in February 2014 measured 120 degrees of flexion with pain beginning at 100 degrees.  Therefore, all measurements showed flexion at 30 degrees or greater and predominantly greater than 60 degrees, all well in excess of the 15 degree criterion for the next higher schedular rating.  Extension was always measured as five degrees or less so that a separate compensable rating under Diagnostic Code 5261 is not warranted.  

In consideration of the provisions of 38 C.F.R. § 4.40 and § 4.45 and Deluca, supra, the Board finds that the Veteran's reports of increased right knee pain as well as pain in many joints, is credible because the reports have been accepted without challenge by clinicians and examiners and is consistent with imaging studies showing joint space narrowing and more severe arthritis as well as the need for multiple pain medications.  The Veteran has reported benefit from injections and, contrary to some reports, must have achieved some pain reduction benefit from the medications because clinicians continue to prescribe them and he continued to use them for many years.  His reports of limitations in extended walking, standing, and climbing stairs are also credible but he is capable of leaving the home and driving an automobile with the use of a brace and cane.  There are some notations that his pain increased after strenuous work in his home.  Therefore, recognizing that the schedular criteria for limitation of flexion and extension would not otherwise warrant even a compensable rating, the Board finds that the current rating of 20 percent contemplates the additional limitations as a result of pain, stiffness, and fatigue.  The Board is also mindful that the record shows that the Veteran's mobility limitations are also imposed by his non-service-connected left knee and his overall activity limitations also impaired by non-service-connected disorders of the hips, shoulders, neck, wrists, and lumbar spine.  The Board is unable to locate any record of a competent diagnosis of rheumatoid arthritis or Lyme disease, but neither are service-connected disabilities.  

The Board has also considered whether the Veteran is entitled to any additional separate ratings for his right knee disability.  In this regard, as the evidence indicates that underwent a meniscectomy during service, the Board has considered the applicability of Diagnostic Code 5259.  Specifically, under Diagnostic Code 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.  The Board parenthetically notes that, under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; however, the Veteran's right knee disability has not been manifested by dislocation of semilunar cartilage with during the appeal period.  Therefore, Diagnostic Code 5258 is inapplicable.

As referable to Diagnostic Code 5259, the Board finds that, to assign separate ratings under such Diagnostic Code would be tantamount to pyramiding as the Veteran would be compensated twice for the same symptomatology.  See 38 C.F.R. § 4.14; Esteban, supra.  Specifically, under Diagnostic Code 5259, the criteria is based on symptomatic residuals, which, in plain language, means the Veteran reports residuals.  There is no objective findings required other than the removal of the cartilage.  However, in the instant case, the Veteran's residual symptoms include decreased range of motion and pain, which is considered in the evaluations assigned under Diagnostic Code 5010-5260, as well as instability, which is considered in the evaluations assigned under Diagnostic Code 5257.  Moreover, pursuant to VAOPGCPREC 9-98, limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus. The opinion finds that such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion. Therefore, the opinion states that limitation of motion is a relevant consideration under Diagnostic Code 5259.  Therefore, based on the foregoing, the Board finds that a separate rating under Diagnostic Code 5259 are not warranted.  Similarly, as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, Diagnostic Codes 5256, 5262, and 5263 are not for application.

Finally, the surgical scar on the lateral aspect of the right knee, presumably from the in-service meniscectomy, does not warrant a separate compensable rating.  The Veteran reported during the Board hearing that his scar was painful, but no such report or observation was noted in any clinical records and no medical intervention has been provided such as further surgery or surface medications.  Moreover, during the most recent February 2014 examination, the scar was not found to be greater than 39 square centimeters, painful, or the cause for any functional limitations.  As such, the Veteran's report of a painful scar is not considered credible in light of the conflicting objective findings.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected posttraumatic osteoarthritis of the right knee; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. 
§ 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's right knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such is currently evaluated.  Specifically, the criteria contemplates the Veteran's arthritis with painful, limited of motion, as well as slight lateral instability.  Moreover,, the Veteran's rights contemplates the functional limitations caused by his knee disabilities, to include loss of range of knee motion and his subjective complaints, to include pain, and the resulting functional impact of such disorders. 

In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

Additionally, although the Veteran's use of medication is not a factor in the schedular criteria, the Veteran has not reported and clinicians have not noted additional disabilities caused by medication such as drowsiness, lack of focus, or other sensory or cognitive manifestations.  The Board is mindful that the combined rating for two disabilities of the right knee is 30 percent and that the Veteran also experiences mobility and endurance limitations from non-service-connected disabilities such as the left knee, hip, and spine.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected right knee disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In sum, Board finds that the preponderance of the evidence is against the Veteran's claims for a rating in excess of 20 percent for posttraumatic osteoarthritis of the right knee.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  TDIU Claim
  
In its December 2012 remand, the Board identified the applicability of Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Here, the Veteran contended in an April 2007 claim, a June 2008 notice of disagreement, and in testimony during his June 2012 Board hearing that he is unable to work because of his right knee disability. 

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

In this case, the Veteran has the following service connected disabilities:  posttraumatic osteoarthritis of the right knee, rated as 20 percent disabling; and post-operative lateral meniscectomy of the right knee, rated as 10 percent disabling.  His combined rating is 30 percent.  Therefore, the Veteran does not meet the statutory criteria for a TDIU. 

In a related provision, 38 C.F.R. § 4.16(b) allows for a Veteran who does not meet the threshold requirements for the assignment of a total rating based on individual unemployability, but who is otherwise deemed by the Director of Compensation & Pension Services to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability or disabilities, to be rated totally disabled.  The rating agency must consider the Veteran's education and vocational skills but not the existence or degree of nonservice-connected disabilities or age.  38 C.F.R. §§ 4.16, 4.19.  

As provided for in section 4.16(b), total disability ratings for compensation may be assigned on an extra-schedular basis when the schedular percentage threshold requirements set out in § 4.16(a) are not met.  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Services.  

It is important to note that the extra-schedular consideration given to claims under 38 C.F.R. § 4.16(b) is not governed by Thun v. Peake, 22 Vet. App. 111 (2008).  The Court went to great lengths in its Thun decision to point out that the standards applied to claims under section 3.321(b)(1) and those applied under section 4.16(b) are separate and distinct.  See Thun, 22 Vet. App. at 117; Kellar v. Brown, 6 Vet. App. 157, 162 (1994).

In reaching the determination whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19. 

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board acknowledges that the Veteran has been granted disability benefits by SSA.  However, the SSA records show that the Veteran's incapacity for work was based on limitations of mobility and lifting caused by osteoarthrosis of multiple joints; and SSA, private, and VA medical care records show disorders affecting the left knee, hips, shoulder, wrists, neck, and lumbar spine which are not service- connected, but contribute to the Veteran's limitation in mobility and endurance.  
The records are silent for any cognitive dysfunction, and the Veteran reported that he is able to drive an automobile and operate a computer.  In February 2014, a VA physician assessed the level of impairment imposed by the right knee disabilities and found that the Veteran would not be able to perform his previous occupation in highway maintenance solely because of the right knee limitations but could perform a sedentary desk job.  The Board also notes that the Veteran has a high school level education certification (GED) and had substantial experience supervising employees and managing the use of resources as a highway maintenance supervisor.  Therefore, although the Veteran contends and SSA concluded that the Veteran is unable to perform his former physical work, the Board finds that the limitations imposed only by his service-connected right knee disabilities do not alone preclude all forms of substantially gainful employment that does not require heavy manual labor or extended walking or standing. Therefore, referral for a TDIU on an extra-schedular basis is not warranted.  


ORDER

A rating in excess of 20 percent for posttraumatic osteoarthritis of the right knee is denied.

A TDIU is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


